     Case 2:15-cr-00272-HDM-PAL Document 82 Filed 04/06/21 Page 1 of 1


 1
                           UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                 Case No. 2:15-cr-00272-HDM-PAL
 5                            Plaintiff,
           v.                                                   ORDER
 6
     WILBERT EARL KNIGHT, JR.,
 7
                              Defendant.
 8

 9         The   defendant   has   filed   a    motion   asking     the   court    to

10   reconsider his sentence – specifically, the order that it run

11   consecutively to any sentence in a then-pending state criminal

12   matter. (ECF No. 81).

13         In general, the court lacks jurisdiction to alter a sentence

14   previously imposed. 18 U.S.C. § 3582(c); United States v. Penna,

15   319 F.3d 509, 511 (9th Cir. 2003). It may modify a sentence under

16   some circumstances, but only “to the extent otherwise expressly

17   permitted by statute or by Rule 35 of the Federal Rules of Criminal

18   Procedure.” 18 U.S.C. § 3582(c)(1)(B); see also United States v.

19   Barragan-Mendoza,     174   F.3d   1024,    1028    (9th    Cir.   1999).    The

20   defendant has not identified any legal or factual basis for his

21   request to alter his sentence. Accordingly, the defendant’s motion

22   for reconsideration (ECF No. 81) is hereby DENIED.

23         IT IS SO ORDERED.

24         DATED: This 6th day of April, 2021.
25

26                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
27

28


                                           1
